This case involved a question of fact only. The exception reserved to the court's ruling was without merit. The charge against appellant was violating the prohibition law by having whisky in his possession. The evidence for the state tended to sustain the charge, and, if believed, under the required rules, was ample to support the judgment of conviction pronounced and entered. Under the conflicting evidence the affirmative charge requested by defendant was properly refused. *Page 636 
No error appearing the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.